Title: From Bartholomew Dandridge, Jr., to Giuseppe Ceracchi, 9 May 1795
From: Dandridge, Bartholomew Jr.
To: Ceracchi, Giuseppe


          
            Sir,
            Philadelphia 9th [May] 1795
          
          I am directed by the President of the United States to acknowledge the receipt of your letter of the 7th instt and that of the present date; and to express to you his regret at your dispair of bringing your plan of a national monument to a fortunate issue.
          Whether there are sufficient grounds for despair, or whether more time may not be necessary to give the Subscription papers a fairer trial and to ascertain the result with more precision; you can decide with more accuracy than he, who has not taken, and cannot take, any active part in this business. He has formed no opinion thereon—much less is he enabled to offer you any advice on this subject.
          But as you hold out strong indications of deception, & complain of ill treatment without pointing to the instances, he thinks it necessary that an explanation should be had between you & himself; that no charges, hereafter, may lye at his door. To do this, it requires nothing more than to draw your attention to circumstances which cannot have escaped your recollection.
          Of your intention of coming to this country originally, the President could have had no knowledge—and you had been in the City sometime before he was informed of it. Whilst here, your name was frequently mentioned to him in very advantageous terms. He was told of a design you had projected for the erection of a national monument; that you were preparing the Busts of particular characters in this city; and that you had expressed an earnest desire to take his. This request being reiterated, he, with the reluctance which he has always felt on these occasions, yielded his assent; and accordingly sat for you; without having any other motive than to accomodate your views or without perceiving any other object on your part than a desire, to take copies from it, if, thereafter, any advantages were likely to result therefrom.
          
          What more (if any thing) might have passed betwn you and others, on this occasion, he knows not; And with respect to the public edifice, he does not now recollect whether a memorial which you had prepared for Congress was ever presented; or if presented, what the reception of it was; much less does he know of any specific encouragement that could have induced you to return to this country in expectation of prosecuting the plan. As a public character, he had no power to offer any, because the means of accomplishment were to flow from legislative authority; & as a private man he never could, or would, have committed himself in this affair further than as a subscriber.
          Thus much relates to the first part of this transaction. With respect to the subsequent part—that is your return to this Country, & what has happened since; the President desires me to remark, that these are events which were adopted without any consultation with him or his knowledge, and he heard through a variety of channels of the model of the proposed monument the likenesses of the Busts &ca before the pressure of business in which he was engaged, would permit him to see them. or to comply with a second request that he would sit for some alterations in the Bust which was intended for himself; & with which he complied on the same principle which had produced the first sitting: always conceiving, that it was for purposes of your own it was wanted until hints were given that it was designed to be presented to Mrs Washington—therefor the first time he knew & declared that he could not, and would not accept it as a present.
          The preceeding facts are necessary, to acquit the President of having had any agency in your deception, (if you have been deceived)—or of involving you in a situation which seems to have become irksome & inconvenient. What follows will shew the ground on which he declines to discharge the acct wch is enclosed in your letter of the 7th beforementioned.
          You cannot have forgot, Sir, that when you sent the busts of Bacchus & Aradne to the President in 1792, & requested his acceptance of them that they were refused & return’d to you. Upon which, with earnestness (being on the point of your departure & not knowing what to do with them) you requested that they might be permitted to remain in his house. To this he assented—& supposing the object was that they might be

exhibited as specimens of your abilities as a Sculptor, he had temporary pedestals made for them to stand on; and always announced them as your workmanship, & your property.
          On Monday next they will be sent to you; this would have been done to day, but company will occupy the Servants & prevt their being taken down. The Bust intendd for the Pre. is also at your disposal. Or if you incline to receive for it, the highest value that the best artists, or the most skilful Connoisseurs in the City will say is the intrinsic worth, he will, notwithstanding this true recital of the case pay the amount; although it is just to observe, & it may well be supposed that he would have been desir[ou]s of know[i]ng the cost & have consult⟨ed⟩ his own inclination & convenience before it was undertaken if he had not conceived that it was intended for your own use sir & not for his.
          He desires me to add, that it is with real concern he finds the abilities of our infant republic will not afford employment for a person of your talents. The cause probably is that the United States are just emerging from the difficulties & expences of a long & bloody war and cannot spare money for the purposes of these gratif[icatio]ns & ornamental figures as in the wealthy countries of Europe. He is sorry also that you should quit them under any embarrassmts or with discontent—for myself I am— &ca &ca
          
            B: Dandridge P. Secy
          
        